250 S.W.3d 782 (2008)
STATE of Missouri, Respondent,
v.
James D. JOHNSON, Appellant.
No. WD 67520.
Missouri Court of Appeals, Western District.
April 22, 2008.
Joan E. Reed, Jefferson City, MO, for respondent.
Ladarron Duwayne Williams, Kansas City, MO, for appellant.
Before PAUL M. SPINDEN, Presiding Judge, JOSEPH M. ELLIS, JR., Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM.
James D. Johnson appeals his conviction for the class C felony of receiving stolen property, § 570.080. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).